DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-6,8-16, and 18-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10777854. Although the claims at issue are not identical, they are not patentably distinct from each other because conflicting claims anticipate the instant claims.

Current Application: 17020686
US Patent: 10777854
Claim 2: 
A method comprising:
Conducting by a battery controller first electrical energy from a primary cell to a secondary cell at a constant current level; and
recording by the battery controller a first amount of time during which the first electrical energy is conducted from the primary cell to the secondary cell wherein the first amount of time is usable to determine a first amount of battery power stored in the primary cell.
Claim 1:
A computer-implemented method for determining battery depletion in a battery-powered node residing within a wireless mesh network, the method comprising: 
determining that a first voltage level associated with a secondary cell is less than a minimum voltage level, in response, activating a charging signal; 
conducting first electrical energy from a primary cell to the secondary cell at a constant current level in response to the charging signal, wherein the battery-powered node draws second electrical energy from the secondary cell; and causing the battery-powered node to record a first amount of time for which the charging signal is active, wherein the first amount of time indicates a first amount of battery power stored in the primary cell.
Claim 13:
A battery-powered node residing
within a wireless mesh network, the battery powered node comprising:
a first battery; 
a second battery; and
a battery controller comprising a current source wherein the battery controller is configured to, conduct first electrical energy from a the first battery to the second battery 
at a constant current level, using the current source and 
record a first amount of time during which  
the first electrical energy is conducted from the first battery to the second battery using the current source wherein the first amount of time is usable to determine a first amount of
battery power stored in the first battery.
Claim 11
A system for determining battery depletion in a battery-powered node residing within a wireless mesh network, comprising: 
a voltage monitor that: determines that a first voltage level associated with a secondary cell is less than a minimum voltage level, in response, activates a charging signal, and causes the battery-powered node to record a first amount of time for which the charging signal is active, wherein the first amount of time indicates a first amount of battery power stored in a primary cell; and a constant current source that conducts first electrical energy from the primary cell to the secondary cell in response to the charging signal, wherein the battery-powered node draws second electrical energy from the secondary cell.
Claim 23:
One or more non-transitory computer-readable media storing instructions
that, when executed by one or more processors, cause the one or more processors to
perform the steps of:
causing first electrical energy to be conducted from a primary cell to a secondary cell at a constant current level; and
recording a first amount of time during which the first electrical energy from the primary cell to the secondary cell, wherein
the first amount of time is usable to determine 
a first amount of battery power stored in
the primary cell.
Claim 1:
A computer-implemented method for determining battery depletion in a battery-powered node residing within a wireless mesh network, the method comprising: 
determining that a first voltage level associated with a secondary cell is less than a minimum voltage level, in response, activating a charging signal; 
conducting first electrical energy from a primary cell to the secondary cell at a constant current level in response to the charging signal, wherein the battery-powered node draws second electrical energy from the secondary cell; and causing the battery-powered node to record a first amount of time for which the charging signal is active, wherein the first amount of time indicates a first amount of battery power stored in the primary cell.




Response to Arguments
Applicant's arguments filed 01/31/2022 have been fully considered but they are not persuasive. Regarding claim 2, the applicant has amended claim in order to overcome the applied Non-Statuory Double Patenting rejection. The applicant is advised:
“A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).”


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859